        Case 3:20-cr-01552-JLS Document 32 Filed 10/14/20 PageID.40 Page 1 of 1




1                           UNITED STATES DISTRICT COURT
2                         SOUTHERN DISTRICT OF CALIFORNIA
3

4    UNITED STATES OF AMERICA,                     )        Case No.: 3:20-cr-01552-JLS
                                                   )
5                           Plaintiff,             )        ORDER GRANTING
                                                   )        JOINT MOTION TO CONTINUE
6
                                                   )        MOTION/ TRIAL SETTING HEARING
7        V.                                        )
     ZAVALETA MALDONADO, ANGEL                     )
8                                                  )
           Defendant                               )
9
     ____________________________________
10
            Upon joint motion of the parties, IT IS HEREBY ORDERED that for good cause shown,
11
     the Motion/Trial Setting Hearing currently scheduled for October 16, 2020 be continued to
12

13   November 20, 2020 at 01:30 P.M.

14          For the reasons set forth in the motion, the Court finds that the ends of justice will be served
15
     by granting the requested continuance, and these outweigh the interests of the public and the
16
     defendant in a speedy trial. Thus, the Court finds that time is excluded in the interests of justice
17
     pursuant to 18 U.S.C. § 3161(h)(7)(A).
18

19          IT IS SO ORDERED.

20   Dated: October 14, 2020
21

22

23

24

25

26

27

28
